DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 24 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,439,611 A1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The amendment filed on 24 March 2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 6, filed 24 March 2021, with respect to the rejection(s) of claim(s) 2-3, 7-13, and 17-23 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a combination of Rohwedder’s alternative embodiments under 35 USC 103.
Specifically, no one embodiment of Rohwedder teaches “a hand grip portion that is rotatable relative to the housing, wherein rotation of the hand grip portion in a first .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rohwedder et al. (US 2012/0043915 A1).
With respect to claim 2:	Rohwedder (Figs. 1-2) teaches “a surgical light (1) comprising: a housing (2) that houses at least one light source (3); a handle assembly extending from the housing (14), the handle assembly comprising a hand grip portion that is rotatable relative to the housing (11, see paragraph 45), wherein rotation of the hand grip portion in a first mode alters a first characteristic of light emitted from the at least one light source (rotating 11; see paragraph 45)”.
Rohwedder’s Fig. 1-2 embodiment does not specifically teach “wherein rotation of the hand grip portion in a second mode alters a second characteristic of the light emitted from the at least one light source”.
However, Rohwedder’s Fig. 1-2 embodiment is capable of either a brightness altering mode or a focus altering mode (paragraph 45) and Rohwedder’s Fig. 4 embodiment includes a sensor 15 which can be double clicked to switch from the brightness altering mode to a focus altering mode (paragraph 25).
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the surgical light of Rohwedder’s Fig. 1 embodiment by adding the sensor and associated double click functionality from Rohwedder’s Fig. 4 embodiment in order to permit multifunctional operation of the surgical light (Rohwedder paragraphs 24-26).

With respect to claim 4:	Rohwedder’s Fig. 1 embodiment does not teach “wherein the mode is switched via a selector”.
However, Rohwedder’s Fig. 4 embodiment teaches “wherein the mode is switched (paragraph 50) via a selector (15)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to use the selector from Rohwedder’s Fig. 4 embodiment in order to perform different functions depending on the type of touch or contact motions activating the selector (paragraph 50).
With respect to claim 5:	Rohwedder’s Fig. 1 embodiment does not specifically teach “wherein the surgical light comprises the selector”.
Rohwedder teaches “wherein the surgical light comprises the selector (paragraph 50)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to use the selector from Rohwedder’s Fig. 4 embodiment in order to perform different functions depending on the type of touch or contact motions activating the selector (paragraph 50).
With respect to claim 6:	Rohwedder’s Fig. 1 embodiment does not specifically teach “wherein the selector comprises an actuator of the handle assembly”.
Rohwedder teaches “wherein the selector comprises an actuator (15) of the handle assembly (see Fig. 4)”.

With respect to claim 7:	Rohwedder teaches “wherein the hand grip portion is configured for grasping to move the surgical light (paragraphs 43, 45)”.
With respect to claim 8:	Rohwedder teaches “wherein the hand grip portion extends centrally from the housing (see Fig. 1)”.
With respect to claim 9:	Rohwedder teaches “wherein the first characteristic is an intensity of the at least one light source, a beam area of the at least one light source, or color of light emitted from the at least one light source (paragraph 45)”.
With respect to claim 10:	Rohwedder teaches “wherein the first characteristic is an intensity of the at least one light source and the second characteristic is a beam area of the at least one light source (paragraph 45)”.
With respect to claim 11:	Rohwedder teaches “wherein the hand grip portion can be rotated in opposite directions in the first mode to alter the first characteristic of light emitted from at least one light source of the surgical light (paragraph 21)”.
With respect to claim 12:	Rohwedder (Figs. 1-2) teaches “a method of adjusting attributes of light emitted from a surgical light (method of using 1), the method comprising: rotating a hand grip portion (11) of a handle assembly (14) of the surgical light in a first mode to alter a first characteristic of light emitted from at least one light source (3) of the surgical light (paragraph 45), the handle assembly extending from a housing (2) of the surgical light (see Fig. 1)”.

However, Rohwedder’s Fig. 1-2 embodiment is capable of either a brightness altering mode or a focus altering mode (paragraph 45) and Rohwedder’s Fig. 4 embodiment includes a sensor 15 which can be double clicked to switch from the brightness altering mode to a focus altering mode (paragraph 25).
It would have been obvious at the time the invention was effectively filed for one of ordinary skill in the art to modify the method of using the surgical light of Rohwedder’s Fig. 1 embodiment by adding the sensor and associated double click functionality from Rohwedder’s Fig. 4 embodiment in order to permit multifunctional operation of the surgical light (Rohwedder paragraphs 24-26).
With respect to claim 13:	Rohwedder teaches “wherein rotating the hand grip portion comprises grasping a cover covering the handle (paragraph 45)”.
With respect to claim 14:	Rohwedder’s Fig. 1 embodiment does not teach “comprising switching from the first mode to the second mode via a selector”.
However, Rohwedder’s Fig. 4 embodiment teaches “comprising switching from the first mode to the second mode (paragraph 50) via a selector (15)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to use the selector from Rohwedder’s Fig. 4 embodiment in order to perform different functions depending on the type of touch or contact motions activating the selector (paragraph 50).

It would have been obvious at the time of the invention for one of ordinary skill in the art to use the selector from Rohwedder’s Fig. 4 embodiment in order to perform different functions depending on the type of touch or contact motions activating the selector (paragraph 50).
With respect to claim 16:	Rohwedder teaches “wherein the selector comprises an actuator (15) of the handle assembly (see Fig. 4)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to use the actuator from Rohwedder’s Fig. 4 embodiment in order to perform different functions depending on the type of touch or contact motions activating the selector (paragraph 50).
With respect to claim 17:	Rohwedder teaches “further comprising moving the surgical light via the hand grip portion (paragraph 43)”.
With respect to claim 18:	Rohwedder teaches “wherein the handle extends centrally from the housing (Fig. 1)”.
With respect to claim 19:	Rohwedder teaches “wherein the first characteristic is an intensity of the at least one light source, a beam area of the at least one light source, or color of light emitted from the at least one light source (paragraph 45)”.
With respect to claim 20:	Rohwedder teaches “wherein the first characteristic is an intensity of the at least one light source and the second characteristic is a beam area of the at least one light source (paragraph 45)”.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875